Citation Nr: 0528221	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  03-32 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a neck 
injury.

3.  Entitlement to service connection for malaria with a 
secondary gallbladder condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971, including a tour of duty in Vietnam from September 1970 
to August 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claims 
for service connection for post-traumatic stress disorder 
(PTSD), residuals of a neck injury, and a gallbladder 
condition as secondary to malaria.  

In July 2005, the appellant was afforded a video conference 
hearing before C. W. Symanski, who is the Veterans Law Judge 
rendering the determination in this claim and was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  There is no satisfactory evidence that the veteran 
injured his neck in service.

2.  There is no contemporaneous medical evidence that the 
veteran had malaria in service nor was malaria manifested 
within one year after service.

3.  The veteran does not have a gall bladder condition 
related to malaria.

CONCLUSIONS OF LAW

1.  Residuals of a neck injury were not incurred or 
aggravated during the veteran's service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, (2004).

2.  Malaria, with a gall bladder condition claimed as being 
secondary to malaria, was not incurred or aggravated during 
the veteran's service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  See 38 C.F.R. 
§ 3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.

A.  Residuals of a Neck Injury

The veteran asserts that his residuals of a neck injury arise 
from being kicked in the neck while rushing into a bunker in 
Vietnam after an ammo dump located several miles away had 
exploded.  He alleges that he sustained a neck injury when 
someone kicked or kneed him while rushing into a bunker in 
Vietnam.  The veteran's discharge (DD-214) shows that his 
military occupation specialty as 91B20 Medical Specialist, 
that he had 11 months and 2 days of foreign and/or sea 
service at "USARV" His service personnel records show that 
he was stationed with the 18th Surgical Hospital in Vietnam.  
The veteran also testified at his video hearing that he dove 
into a bunker when an ammo dump blew near his location.  He 
denied any exposure to combat.  

The veteran's service medical records showed multiple 
complaints of shoulder pain, including a dislocated shoulder, 
with a history of a fractured clavicle and trick shoulder 
prior to service.  They are, however, devoid of any mention 
of a neck injury or any injury while in Vietnam.  The 
examination for separation from service was negative with 
respect to any pertinent complaints or medical history and 
the spine was evaluated as clinically normal.  

The relevant post service medical evidence include progress 
notes from Dr. Cox dated from August 1998 to May 2001; a 
report on an MRI of the cervical spine by Dr. Brown dated in 
November 1998; progress notes from Dr. Flynn dated from March 
1999 to May 2001; a VA Orthopedics note dated in February 
2005; a VA Joints examination report dated in March 2005.

Dr. Cox's initial evaluation of the veteran, dated in August 
1998, showed that the veteran had a longstanding history of 
pain in the neck and left upper extremity that "actually 
began while he was in Vietnam."  Approximately 3 to 4 years 
prior to this initial evaluation, Dr. Cox noted, the veteran 
had a significant injury, at which time he was lifting 
luggage at the airport, "and the pain recurred."  Upon 
physical examination, Dr. Cox noted that the veteran's 
cervical spine demonstrated limited range of motion, 
secondary to complaints of pain.  There was some mild 
tenderness to palpation in the paracervical soft tissues.  
Two X-rays of the cervical spine showed diminution of the 
disc space at C5-6 and C6-7, with anterior osteophytic 
formation at those levels.  Dr. Cox gave the veteran 
assessments of degenerative disc disease (DDD) of the 
cervical spine and "rule out left upper extremity 
radiculopathy.  In October 1998, the assessment was DDD of 
the cervical spine and rule out left upper extremity 
radiculopathy and cervical disc syndrome.  

The next progress note, dated in November 1998, showed that 
Dr. Cox reviewed an MRI scan films and reports, also dated in 
November 1998, and found that there were degenerative disc 
changes at C5-6 and C6-7, with associated foraminal stenosis.  

In February 1999 the veteran saw Dr. Cox again when he 
complained of increasing pain in his neck after he forgot to 
put his car brake on and it jumped out of gear.  The veteran 
ran after it to try to stop it from hitting a neighbor's 
mailbox, after which his neck pain increased.  Dr. Cox 
continued the diagnosis of cervical DDD.  In February 1999, 
it was decided to refer the veteran to a spinal surgeon for a 
second opinion.

Dr. Flynn's initial orthopedic examination of the veteran was 
dated in March 1999.  Dr. Flynn described the veteran's 
history as having gradually increasing neck pain since about 
1970.  Diagnostic studies showed that the veteran had an MRI 
done the previous November.  The veteran denied any previous 
injury to his back or neck.  X-rays showed significant 
degenerative changes at C4-5, C5-6, and C6-7.  The 2 worst 
areas appeared to be C5-6 and C6-7, with anterior and 
posterior osteophyte formation.  The disc space height was 
significantly lost between C5-6 and C6-7 but was maintained 
fairly well between C4-5.  Reviewing the veteran's MRI showed 
significant degenerative changes at the 3 disc levels 
mentioned above.  

A progress note from Dr. Flynn, dated in April 1999, showed 
that the veteran was status post anterior diskectomy and 
fusion and that he was feeling "quite good."  He continued 
to be followed by Dr. Flynn.

Dr. Cox saw the veteran again in March 2001 and again 
referred the veteran to Dr. Flynn.

The most recent progress note from Dr. Flynn, dated in May 
2001, showed that the veteran continued to have left shoulder 
and upper back pain.  An MRI of the cervical spine showed 
that there was no ongoing neurocompressive pathology.  The 
area of his previous surgery looked excellent and there was 
no evidence of any ongoing neurologic dysfunction.  He 
diagnosed the veteran with "unusual subscapula pain, 
etiology undetermined at this point."

A VA Orthopedic note dated in February 2002 included neck X-
rays that showed anterior fusion at C5 through C7.  There 
were hypertrophic changes at the C4 level and several other 
facet joints.  There was a mild narrowing of the C4/C5 disc 
space.  The examiner diagnosed the veteran's neck condition 
as cervical disc syndrome with radiculopathy history and 
status post fusion.  The examiner noted that he believed that 
the neck was more likely than not related to his complaint of 
injury sustained in a "combat environment as above and 
progressed to the current problems secondary to the initial 
injury."  The examiner believed that the neck problem and 
the impingement syndrome were separate with the neck being 
the most functionally impaired disability at that time, 
though it was not fully examined that day.  The examiner 
recommended a neurological evaluation for cervical 
radiculopathy related to the cervical discs.

On a VA Joints examination dated in March 2005, the examiner 
was again of the opinion that the veteran's neck condition 
was more likely than not related to his complaint of injury 
sustained in a combat environment and progressed to the 
current problems secondary to the initial injury.  The 
examiner believed the neck problem and the veteran's 
impingement syndrome were separate.

The Board finds that service connection for residuals of a 
neck injury is not warranted because the veteran has not 
presented satisfactory evidence that he injured his neck in 
service.  While the veteran alleges that he injured his neck 
at the same time that he injured his shoulder the veteran's 
service medical records (SMRs) are completely silent with 
respect to any complaints of a neck injury, though there are 
records concerning complaints of a shoulder injury.  The 
veteran's SMRs also show that his shoulder condition was a 
preexisting condition and, though there is evidence of an in-
service shoulder injury, there is no evidence that the in-
service shoulder injury occurred in combat.  During his video 
conference hearing, the veteran testified that he was 
hospitalized for 4 to 6 days following his alleged injury; 
however, there is no record of this hospitalization in the 
veteran's SMRs.

The Board acknowledges that various examiners believed the 
veteran's neck condition was more likely than not related to 
an in-service injury; however, the record remains silent of 
any evidence, other than the veteran's testimony, that the 
veteran injured his neck in service.  Other post-service 
medical evidence in the claims file contradicts the veteran's 
testimony.  A progress note from Dr. Flynn dated in March 
1999 showed that the veteran denied any previous injury to 
his back or neck at that time.  The post-service medical 
evidence also showed that the veteran suffered at least two 
subsequent neck injuries.  Specifically, Dr. Cox's August 
1998 initial evaluation of the veteran showed that the 
veteran sustained a "significant injury" some 3-4 years 
prior to that evaluation while lifting luggage at an airport.  
Dr. Cox's February 1999 note showed that the veteran again 
had increased pain after running after his car when it jumped 
out of gear.  

It is also particularly significant that the first medical 
evidence of a chronic neck disability comes roughly 27 years 
after the injury was said to have taken place.  This lengthy 
period without complaint or treatment is evidence that there 
has not been a continuity of symptomatology, and weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Therefore, because there is no record 
that the veteran's neck condition began in service, and 
because there has not been a continuity of symptomatology, 
the Board finds that there is not satisfactory evidence that 
the veteran injured his neck in service, and the claim must 
be denied.

It is recognized that current medical opinion tends to 
support the appellant's claim in that it relates current neck 
disability to a neck injury in service.  However, as 
discussed above, there is no factual predicate upon which 
such an opinion could be based.  In short, there is no 
probative evidence of a neck injury in service.

B.  Malaria with Gall Bladder Claimed as a Secondary 
Condition

The veteran asserts that his gall bladder condition (status 
post removal of gall bladder) is secondary to malaria 
contracted while serving in Vietnam.

Service connection may also be granted for a "[d]isability 
which is proximately due to or the result of a service- 
connected disease or injury."  38 C.F.R. § 3.310(a); Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  Furthermore, the U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In addition, certain tropical diseases, including malaria, 
may be presumed to have been incurred during service if the 
specified disease becomes disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The facts pertaining to this claim may be briefly stated.  
The veteran is not currently service-connected for malaria.  
The veteran's service medical records are devoid of any 
complaint, treatment or diagnosis of malaria, except for a 
MACV Form 270-R showing that the veteran had been taking 
chloroquine-primaquine antimalaria tablets and was to take 
them for 8 weeks following departure from Vietnam.  It also 
showed that the veteran took DDS tablets and would continue 
to do so for 30 days following his departure from Vietnam.  
These pills were taken, according to the form, "in order 
that [the veteran does] not contract malaria."

The veteran's post-service medical records also show no 
complaint, treatment, or diagnosis of malaria.  A letter from 
Dr. Butler, dated in May 1999, stated that he treated the 
veteran in the mid-1980s.  Dr. Butler noted that the veteran 
underwent a cholecystectomy on the veteran at that time which 
"would be fairly rare for a young healthy male."  He also 
made the statement, "Part of the etiologic factors for the 
need for the surgery was probably his state of malaria that 
was secondary to his Vietnam Army involvement."  Dr. Butler 
stated that the veteran had several attacks of malaria over a 
several year period that resulted in an increase in breakdown 
of red cells which, in turn, led to the veteran's 
cholelithiasis.

The Board finds that service connection for gall bladder 
problems is not warranted on a direct basis.  There is no 
record of in-service complaint, diagnosis or treatment of a 
gallbladder condition.  The earliest possible evidence of a 
gallbladder disorder associated with the claims file is in 
Dr. Butler's May 1999 letter, where he states that he treated 
the veteran in the mid 1980s.  Even assuming, arguendo, that 
the veteran's gallbladder condition was diagnosed in 1980, 
that diagnosis would still come some 9 years after the 
veteran's separation from service.  This lengthy period 
without complaint or treatment is evidence that there has not 
been a continuity of symptomatology, and weighs heavily 
against the claim on a direct basis.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  The Board recognizes that 
Dr. Butler believed that the veteran's gallbladder disorder 
may have been caused by malaria.  However, as noted above 
there is no factual predicate to support this opinion in that 
there is no satisfactory evidence of malaria either during or 
after service.  The only record from the veteran's service 
that refers to malaria is the MACV Form 270-R, which showed 
that the veteran was to take certain medications so that he 
would not contract malaria.  This type of prophylactic 
treatment does not constitute treatment or diagnosis of 
active malaria.  As such, because there is no medical 
evidence that the veteran was diagnosed with malaria, service 
connection for gall bladder problems as secondary to malaria 
must be denied.

The Board has considered the veteran's lay statements.  The 
Board points out that, although a lay person is competent to 
testify only as to observable symptoms, see Falzone v. Brown, 
8 Vet. App. 398, 403 (1995), a layperson is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issue, and that it outweighs the lay statements.  
Accordingly, the veteran's claim for service connection for a 
gall bladder condition, as secondary to malaria, must be 
denied.

C.  Conclusion

The Board finds that the preponderance of the evidence is 
against the veteran's claims for entitlement to service 
connection for residuals of a neck injury and a gall bladder 
condition, claimed as secondary to malaria.  It follows that 
there is not such a balance of the positive evidence with the 
negative evidence to otherwise permit a favorable 
determination on this issue.  38 U.S.C.A. § 5107(b).




ORDER

Service connection for residuals of a neck injury is denied.

Service connection for malaria with a claimed secondary 
gallbladder condition is denied.


REMAND

The veteran is claiming entitlement to service connection for 
post-traumatic stress disorder (PTSD).  Service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

Absent confirmatory evidence of participation in combat, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See Cohen v. Brown, 10 Vet. App. 128 (1997).

The veteran alleges he has PTSD as a result of being in 
Vietnam.  Specifically, he asserts that he dove into a bunker 
when a siren went off and was kicked in the neck by another 
soldier who followed him into the bunker.  In a video 
conference hearing dated in July 2005 the veteran and a 
witness testified that Dr. Castello has prescribed Prozac for 
the veteran and the veteran refuses to take it.  The veteran 
and  a witness also testified that Dr. Castello is the 
veteran's primary physician.  There is only one progress note 
from Dr. Castello on record, dated in January 2001, which did 
not discuss the veteran's mental status.  

VA's fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous examination which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Under the 
circumstances, the RO should obtain all of the veteran's 
treatment records from Dr. Castello.  The veteran should also 
be scheduled for a psychiatric examination to determine 
whether the veteran has PTSD under the criteria as set forth 
in DSM-IV and, if so, the exact stressor(s) relied upon to 
support the diagnosis.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following actions:

1.  The RO should contact Dr. Castello 
and obtain any and all records he has in 
his possession concerning the veteran.  

2.  Arrangements should be made with the 
appropriate VA medical facility for the 
veteran to be afforded a VA psychiatric 
examination in order to determine whether 
he has PTSD under the criteria as set 
forth in DSM-IV.  If the veteran's 
symptoms meet the DSM-IV criteria for a 
diagnosis of PTSD, the examiner must 
specify for the record the exact 
stressor(s) relied upon to support the 
diagnosis.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.

3.  If and only if the presence of PTSD 
is confirmed, the RO should take any 
necessary action to confirm the exact 
stressors relied upon by the examiner to 
support the diagnosis to include contact 
with The U.S. Armed Services Center for 
Unit Records Research (CURR).  

4.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


